El Juez Asociado Se. MacLeaby,
emitió la opinión del tribunal.
El demandado en la presente causa, que es el apelante en esta corte, fue declarado culpable de libelo infamato-rio, por la Corte Municipal de Juana Diaz, y condenado por dicha corte á dos meses de prisión y al pago de una multa de doscientos dollars. Contra esta.'sentencia inter-puso recurso de apelación para ante la Corte de Distrito de Ponce, donde se celebró otro juicio y la pona fue redu-cida á cien dollars de multa, y.en caso de no satisfacerla, un día de prisión por cada dollar .de la multa.
*421'■ Contra diclia sentencia interpuso recurso de apelación para ante ésta corte, pero no se encuentran en los autos' ni exposición de hechos ni pliego de excepciones; no com-pareció mediante ahogado, y no se presentó en esta cor-te ningún alegato á su favor, así es que en esta causa no hay nada para la consideración de la corte, sino los errores fundamentales que. pudieran encontrarse. De los autos no aparecen tales errores; por cuya razón dehe confir-marse la sentencia de la corte inferior.

Confirmada.

Jueces concurrentes:. Sres. Presidente- Quiñones -y-Asociados, Hernández, Mgueras y Wolf.